

Exhibit 10.6
ASSIGNMENT AND ASSUMPTION OF
PURCHASE AND SALE AGREEMENT


This Assignment and Assumption of Purchase and Sale Agreement ("Assignment") is
entered into between KBS Capital Advisors LLC, a Delaware limited liability
company ("Assignor"), and KBS Legacy Partners Crystal LLC, a Delaware limited
liability company ("Assignee"), as of 5:00 p.m. on April 18, 2013 (the
"Effective Date").
RECITALS
A.    Pursuant to the terms of that certain Purchase and Sale Agreement dated as
of April 12, 2013, as previously assigned pursuant to that certain Assignment
and Assumption of Purchase and Sale Agreement by and between KBS-Legacy
Apartment Community REIT Venture, LLC and Assignor of even date herewith (the
"Prior Assignment" and collectively, the "Purchase Agreement"), Assignor agreed
to acquire the Property (as such term is defined in the Purchase Agreement)
commonly referred to as the Crystal Park at Waterford Apartments in Frederick,
Maryland subject to and in accordance with the terms of the Purchase Agreement.
B.    Assignor desires to assign, without recourse, representation or warranty,
all of its rights, benefits, liabilities and obligations arising under the
Purchase Agreement (and related documents) to Assignee, and Assignee desires to
assume all of said rights, benefits, liabilities and obligations.
NOW, THEREFORE, in consideration of the foregoing promises, the mutual
undertakings of the parties set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties agree as follows:
1.Recitals. The above recitals are incorporated herein by reference.
2.    Assignment and Assumption. Assignor hereby transfers, assigns and conveys,
without recourse, representation or warranty, express or implied, the following
to Assignee: i) all of Assignor's rights, interests, liabilities and obligations
in and to the Property, ii) all of Assignor's rights, interests, liabilities and
obligations under the Purchase Agreement (and related documents), and iii) all
of Assignor's rights in and to the Initial Deposit (as defined in the Purchase
Agreement) previously deposited into escrow. Assignee hereby assumes all such
rights, interests, liabilities and obligations, and joins in all
representations, warranties, releases, and indemnities, of Assignor under the
Purchase Agreement (and related documents) relating to the Property, the
Purchase Agreement (and related documents) and the Initial Deposit assigned to
it above. Concurrent with the delivery of this Assignment, Assignee will deliver
to Assignor an amount equal to the Initial Deposit as reimbursement therefor and
concurrently therewith Assignor will use such funds to promptly repay to
KBS-Legacy Apartment Community REIT Venture, LLC (the "Venture LLC") the
$500,000 previously advanced by the Venture LLC to make the Initial Deposit as
referenced in the Prior Assignment.
3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties' successors and assigns.

Purchase Agreement Assignment No.2 -
Crystal Park
1
 

--------------------------------------------------------------------------------



4.    Attorneys' Fees. In the event of any controversy, claim, dispute,
arbitration, or litigation between the parties hereto to enforce or interpret
any of the provisions of this Assignment or any right of either party hereto,
the non-prevailing party to such controversy, claim, dispute, arbitration or
litigation agrees to pay to the prevailing party all costs and expenses,
including reasonable attorneys' fees and costs, court or dispute resolution
costs, arbitrator's, mediator's, consultant's and expert witness' fees and costs
incurred by the prevailing party, including, without limitation, fees incurred
during trial or resolution of any action or dispute and any fees incurred as a
result of an appeal from a judgment entered in any such matter. A prevailing
party shall include without limitation (a) a party who dismisses an action in
exchange for sums due, or (b) the party determined to be the prevailing party by
a court of law. The terms of this Section 4 shall survive the termination of the
Purchase Agreement.
5.    Release Under Purchase Agreement. Upon consummation of the transactions
contemplated by the Purchase Agreement, Assignor shall be automatically released
from its obligations under the Purchase Agreement.
6.    Counterparts. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument. Each counterpart
may be delivered by facsimile transmission or other electronic means and such
shall be deemed effective as if original. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto.
[REMAINDER OF PAGE IS INTENTIONALLY BLANK.
SIGNATURES FOLLOW.]





Purchase Agreement Assignment No.2 -
Crystal Park
2
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned hereby duly execute this Assignment and
Assumption of Purchase and Sale Contract to be effective as of the Effective
Date set forth above.


ASSIGNOR:


KBS CAPITAL ADVISORS LLC, a Delaware limited liability company






By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




ASSIGNEE:


KBS LEGACY PARTNERS CRYSTAL LLC,
a Delaware limited liability company


By:
KBS LEGACY PARTNERS PROPERTIES LLC,

a Delaware limited liability company,
its sole member


By:
KBS LEGACY PARTNERS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member


By:
KBS LEGACY PARTNERS APARTMENT REIT, INC.,

a Maryland corporation,
its sole general partner




By:
/s/ Guy K. Hays

Name:
Guy K. Hays

Title:
Executive Vice President




Purchase Agreement Assignment No.2 -
Crystal Park
Signature Page
3
 